Appellate Case: 22-6015     Document: 010110775541      Date Filed: 11/30/2022       Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                       November 30, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  LAMONE M. JOHNSON, a/k/a Marylin
  Monae Porter,

        Plaintiff - Appellant,

  v.                                                        No. 22-6015
                                                     (D.C. No. 5:20-CV-00764-R)
  LUKE PETTIGREW, Interim Warden; A.                        (W.D. Okla.)
  MONDEN, Unit Manager; LEO BROWN,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HOLMES, Chief Judge, HARTZ and ROSSMAN, Circuit Judges.
                    _________________________________

       Lamone M. Johnson, a/k/a Marylin Monae Porter (Plaintiff), is an Oklahoma

 state prisoner proceeding pro se. She filed a civil rights action under 42 U.S.C.

 § 1983 against prison officials because she has not been permitted to marry another

 Oklahoma prison inmate. Plaintiff appeals the district court’s grant of summary

 judgment in favor of defendants and its dismissal without prejudice of her complaint



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-6015    Document: 010110775541        Date Filed: 11/30/2022    Page: 2



 based upon her failure to exhaust her administrative remedies. Exercising

 jurisdiction under 28 U.S.C. § 1291, we affirm.

 I.    Background

       Plaintiff is a transgender woman who wishes to marry her fiancé, a gay man

 incarcerated at a different Oklahoma prison. According to prison officials, Plaintiff

 and her fiancé have not been allowed to marry because they have not completed

 certain prerequisites under the prison marriage policy. Plaintiff contends that

 defendants have unlawfully discriminated against her based upon her LGBTQ status.

       A.     Procedural History

       Plaintiff filed this § 1983 action claiming violations of her rights to substantive

 due process and equal protection. Defendants are Luke Pettigrew, the Warden at the

 Joseph Harp Correctional Center (JHCC); A. Monden, a Unit Manager at JHCC; and

 Leo Brown, the Agency Chaplain.

       Defendants moved to dismiss Plaintiff’s operative complaint. Among other

 grounds for dismissal, they argued she failed to exhaust her administrative remedies

 before filing suit, as required by the Prison Litigation Reform Act, 42 U.S.C.

 § 1997e(a) (PLRA). In response, Plaintiff contended that prison officials prevented

 her from exhausting her administrative remedies.

       A magistrate judge issued a report and recommendation (R&R) on defendants’

 motions. Because defendants relied on documents outside of the complaint, the R&R

 recommended converting the motions to dismiss to motions for summary judgment.

 Focusing on the exhaustion issue, the R&R reviewed three grievances Plaintiff had

                                            2
Appellate Case: 22-6015    Document: 010110775541        Date Filed: 11/30/2022       Page: 3



 filed related to her efforts to marry her fiancé. The R&R concluded the prison’s

 administrative remedies were available to Plaintiff, but that she did not fully or

 correctly complete the grievance process as to any of the three grievances. The R&R

 therefore recommended that the district court grant summary judgment in favor of

 defendants. After reviewing Plaintiff’s objections de novo, the district court partially

 adopted the R&R, granted summary judgment in favor of defendants, and dismissed

 Plaintiff’s complaint without prejudice.

       B.     Prison Grievance Procedure

       Under the Oklahoma Department of Corrections (ODOC) grievance procedure,

 inmates must follow a multi-step process to fully exhaust a grievance. The steps

 include: (1) an attempt at informal resolution, including a Request to Staff (RTS);

 (2) a grievance submitted to the reviewing authority (RA); and (3) a grievance appeal

 submitted to the administrative review authority (ARA). Each RTS, grievance, and

 appeal must be correctly completed according to the written policy. A noncompliant

 grievance or appeal will not be answered, but an inmate may be permitted to resubmit

 the grievance or appeal to correct errors.

       Grievances and grievance appeals must also be timely submitted according to

 the deadlines in the ODOC process. A grievance must be submitted to the RA within

 fifteen days from the date the inmate receives a response to the RTS. And an appeal

 must be received by the ARA within fifteen days of the inmate’s receipt of the RA’s

 response. There is no “mailbox rule” under the ODOC grievance procedure for the

 submission of grievances and appeals. Thus, “[t]he documents must be received by

                                              3
Appellate Case: 22-6015    Document: 010110775541         Date Filed: 11/30/2022    Page: 4



 the proper authority in the appropriate office within the required time frame[, and]

 [t]ime frames will not be considered met by mere deposit of the documents in the

 mail.” R. at 390.

       The ODOC process is shortened for emergency or sensitive grievances, which

 are submitted directly to the RA or to the ARA if the complaint involves the RA. A

 sensitive grievance is one that “alleges misconduct by a staff member who either

 directly supervises the inmate/offender or is the reviewing authority where the

 inmate/offender is assigned.” Id. at 403.

        If an inmate is deemed to have abused the ODOC grievance process, she will

 be placed on grievance restriction. A restricted inmate must submit with any new

 grievance and grievance appeal an affidavit listing every grievance submitted by the

 inmate in the previous twelve months and indicating the number assigned and the

 date, description, and disposition at each level of the process. If the inmate fails to

 submit a compliant affidavit, the new grievance will not be answered.

       “The ruling of the ARA is final and will conclude the internal administrative

 process available to the inmate/offender within the jurisdiction of ODOC. The

 inmate/offender will have satisfied the exhaustion of internal administrative remedies

 required by Oklahoma [law].” Id. at 402.

       C.     Plaintiff’s Grievances

       Plaintiff submitted three grievances related to her efforts to marry her fiancé.

 She was on grievance restriction at the relevant time, so she was required to submit



                                             4
Appellate Case: 22-6015    Document: 010110775541       Date Filed: 11/30/2022    Page: 5



 with her grievances and grievance appeals an affidavit listing all of the grievances

 she had submitted during the preceding twelve months.

              1.     Grievance 20-065

       Plaintiff submitted an RTS to the Chaplain at JHCC stating that she wanted to

 marry her fiancé and asking for assistance with obtaining a marriage license. The

 Chaplain responded stating, “I provided the necessary form to you to fill out and send

 to the fiancé to complete and send to the Agency Chaplain, Leo Brown.” Id. at 442.

 Plaintiff then submitted grievance 20-065. The RA returned the grievance

 unanswered because (1) she failed to submit the required grievance affidavit, (2) she

 had used the wrong form, and (3) the Chaplain had provided information and the

 necessary forms in response to her RTS.

       Plaintiff submitted a grievance appeal to the ARA, along with an affidavit

 listing previous grievances. The ARA responded that the appeal was improperly

 filed because Plaintiff’s affidavit was not accurate and failed to comply with the

 grievance policy. A copy of Plaintiff’s affidavit submitted with her appeal bears a

 sticky note stating, “Affidavit missing ‘sensitive’ grievance ARA 20-085 5/12/20 –

 Back page not signed and notarized.” Id. at 449. The ARA gave plaintiff ten days

 from her receipt of the ARA’s response to resubmit a corrected appeal. Plaintiff

 received the ARA’s response no later than July 10, the date she signed her

 resubmitted appeal. The ARA did not receive her resubmitted appeal until July 27.

 The ARA responded that it was improperly filed because (1) Plaintiff’s affidavit was

 not accurate and failed to comply with the grievance policy, and (2) her resubmitted

                                            5
Appellate Case: 22-6015    Document: 010110775541        Date Filed: 11/30/2022     Page: 6



 appeal was untimely. A copy of Plaintiff’s affidavit submitted with her resubmitted

 appeal bears a sticky note stating, “Affidavit missing: ARA 20-085 ‘sensitive’

 grievance 5/12/20.” Id. at 527.

              2.     Grievance 20-090

       Plaintiff submitted an RTS to the Chaplain at JHCC asking for a list of

 LGBTQ-friendly clergy for her wedding ceremony. The Chaplain responded stating,

 “I do not have a list. You would have to find one. I don’t have that information.”

 Id. at 454. Plaintiff then submitted grievance 20-090. She did not include an

 affidavit listing her previous grievances. The RA returned the grievance unanswered

 because (1) Plaintiff was on grievance restriction and she did not provide proper

 documentation, and (2) the issue was not grievable. Plaintiff received the RA’s

 response on June 30.

       Plaintiff submitted a grievance appeal to the ARA, along with an affidavit

 listing previous grievances. The ARA did not receive the appeal until July 23. The

 ARA responded that the appeal was filed improperly because (1) it was received out

 of time by the ARA, and (2) Plaintiff’s affidavit was not accurate. A copy of

 Plaintiff’s affidavit submitted with her appeal bears a sticky note stating, “Affidavit

 missing: ARA 20-085 ‘sensitive’ grievance 5/12/20.” Id. at 458. Plaintiff submitted

 a request to appeal out of time, claiming the mail room delayed her mail due to the

 COVID-19 pandemic. That request was denied.




                                            6
Appellate Case: 22-6015     Document: 010110775541        Date Filed: 11/30/2022     Page: 7



              3.     Grievance 20-131

        Plaintiff submitted an RTS to the Warden asking to be allowed to correspond

 with her fiancé so that she could send him a marriage application for him to fill out

 his portion. The Warden denied her request, citing a policy prohibiting

 correspondence between inmates without approval and stating that Plaintiff’s fiancé

 was not on her approved visitors list, as required by another policy. Plaintiff then

 submitted grievance 20-131. The RA denied the grievance on the same grounds,

 adding that Plaintiff’s fiancé must be on her approved visitors list at least six

 uninterrupted months prior to the application for marriage.

       Plaintiff submitted a grievance appeal to the ARA. The ARA responded that

 the appeal was filed improperly because she had not submitted an affidavit listing her

 previous grievances. The ARA gave Plaintiff a final opportunity to properly

 resubmit her corrected appeal within ten days of her receipt of the ARA’s response.

 Plaintiff took no further action.

 II.   Discussion

       Plaintiff argues the district court erred in granting summary judgment in favor

 of defendants because prison officials prevented her from fully exhausting her

 administrative remedies. We review the district court’s summary judgment decision

 de novo, including its finding of a failure to exhaust administrative remedies.

 See May v. Segovia, 929 F.3d 1223, 1234 (10th Cir. 2019). Because failure to

 exhaust is an affirmative defense, defendants bore the burden to show the Plaintiff

 did not complete the grievance process, but she must show that the remedies were

                                             7
Appellate Case: 22-6015    Document: 010110775541        Date Filed: 11/30/2022    Page: 8



 unavailable to her. See Tuckel v. Grover, 660 F.3d 1249, 1254 (10th Cir. 2011). We

 liberally construe Plaintiff’s pro se appellate briefs. See Cummings v. Evans,

 161 F.3d 610, 613 (10th Cir. 1998).1

       Exhaustion of administrative remedies is mandatory under the PLRA and

 “unexhausted claims cannot be brought in court.” Thomas v. Parker, 609 F.3d 1114,

 1117 (10th Cir. 2010) (internal quotation marks omitted). “Because the prison’s

 procedural requirements define the steps necessary for exhaustion, an inmate may

 only exhaust by properly following all of the steps laid out in the prison system’s

 grievance procedure.” Little v. Jones, 607 F.3d 1245, 1249 (10th Cir. 2010) (citation

 omitted). “An inmate who begins the grievance process but does not complete it is

 barred from pursuing a § 1983 claim under PLRA for failure to exhaust his

 administrative remedies. The doctrine of substantial compliance does not apply.”

 Thomas, 609 F.3d at 1118 (citation, brackets, and internal quotation marks omitted).

 But the PLRA only requires the exhaustion of administrative remedies “as are

 available.” 42 U.S.C. § 1997e(a). And “[w]here prison officials prevent, thwart, or

 hinder a prisoner’s efforts to avail himself of an administrative remedy, they render

 that remedy ‘unavailable’ and a court will excuse the prisoner’s failure to exhaust.”

 Little, 607 F.3d at 1250. Plaintiff argues the ODOC grievance procedure was




       1
          Plaintiff also purports to appeal the denial of her right to marry another
 inmate, but the district court did not reach the merits of her underlying claims, so
 there is no merits ruling for her to appeal.
                                            8
Appellate Case: 22-6015     Document: 010110775541         Date Filed: 11/30/2022     Page: 9



 unavailable to her because prison officials prevented her from complying with the

 process.

        A.     Refusal to Provide a Grievance Log

        Plaintiff contends that she could not file an accurate affidavit of her previous

 grievances because the Grievance Coordinator at JHCC refused her request for a

 grievance log. On April 15, 2020, Plaintiff submitted an RTS to the Grievance

 Coordinator asking for a grievance log. The Grievance Coordinator responded on

 April 24 stating, “I do not have any past grievances for you in the past 12 months

 here @ JHCC. You will need to request from other facilities about any other

 grievances, that is your responsibility.” R. at 867.

        Plaintiff does not cite any policy requiring the provision of grievance logs to

 inmates, but she maintains it is customary to do so and that she had obtained

 grievance logs at another prison that listed her past grievances from all facilities.

 Despite her not obtaining a log from the Grievance Coordinator at JHCC, the record

 shows that Plaintiff was still able to list all of her relevant past grievances, including

 those from previous facilities, with one exception: grievance 20-085, the grievance

 that the RA and ARA noted was missing from the affidavits she submitted.

        Grievance 20-085 was a sensitive grievance Plaintiff had submitted directly to

 the ARA. There is little information in the record regarding that grievance.

 Someone affixed sticky notes to affidavits that Plaintiff submitted with her




                                              9
Appellate Case: 22-6015     Document: 010110775541        Date Filed: 11/30/2022     Page: 10



  grievances and appeals related to her marriage request. Those notes indicated that

  grievance 20-085 was missing and referenced May 12, 2020.

        The district court rejected Plaintiff’s contention that the Grievance

  Coordinator’s refusal to provide her with a grievance log caused her failure to

  exhaust grievance 20-065. The court concluded that, had the Grievance Coordinator

  provided Plaintiff with a log in April 2020 when she requested it, the log would not

  have included grievance 20-085, which the ARA did not receive until May 12, 2020.

  Plaintiff argues that the court erred by failing to apply “tolling” to the grievance

  process she pursued related to the Grievance Coordinator’s denial of a grievance log.

  After her RTS was denied, Plaintiff submitted grievance 20-067, which the RA

  returned unanswered on May 29, 2020, because she failed to submit a grievance

  affidavit and the issue was not grievable. She asserts that the RA could have instead

  granted her relief on May 29, in which case she would have received a log that

  included grievance 20-085. But Plaintiff did not make this argument in her

  objections to the R&R. She instead tied her failure to exhaust in this case to the

  Grievance Coordinator’s denial of her RTS for a grievance log in April, which she

  emphasized was before she submitted grievance 20-065. Plaintiff therefore waived

  appellate review of the argument she now raises on appeal. See Soliz v. Chater,

  82 F.3d 373, 375-76 (10th Cir. 1996) (holding that specific appellate arguments not

  raised in objections to R&R are waived). We conclude that the interests of justice do

  not support an exception to our firm waiver rule in this case. See Casanova v.



                                             10
Appellate Case: 22-6015     Document: 010110775541        Date Filed: 11/30/2022     Page: 11



  Ulibarri, 595 F.3d 1120, 1123 (10th Cir. 2010) (discussing the factors relevant to

  determining whether to apply the interests-of-justice exception).

        B.     Lack of Knowledge of the Missing Sensitive Grievance

        Plaintiff claims that she never received a response to sensitive grievance

  20-085, so she was not aware of the number the ARA assigned to it and did not have

  the necessary information (number, date, description, and disposition at each level)

  that she was required to include in her affidavits. She explains that she was not

  aware of the sticky notes referencing grievance 20-085 because she received only the

  response forms from the RA and the ARA, and she did not learn which grievance was

  missing from her affidavits until defendants filed their motions to dismiss in this

  case. Plaintiff claims that the prison officials’ failure to provide her a response to

  grievance 20-085 ultimately prevented her from being able to submit a complete

  affidavit in order to properly exhaust her administrative remedies.

        The district court credited Plaintiff’s evidence of her lack of knowledge

  regarding grievance 20-085. See Tuckel, 660 F.3d at 1251 (requiring courts to view

  the evidence in the light most favorable to the non-moving party on summary

  judgment).2 The court nonetheless concluded these facts did not affect its summary

  judgment analysis because Plaintiff’s incomplete affidavit was not the sole basis on



        2
          On appeal, defendants continue to insist that Plaintiff learned that grievance
  20-085 was missing from her affidavits based upon the sticky notes affixed to them
  by a prison official. They ignore that the district court specifically disagreed with the
  R&R’s conclusion on that point. See R. at 878 n.6.

                                             11
Appellate Case: 22-6015     Document: 010110775541        Date Filed: 11/30/2022     Page: 12



  which the ARA returned her appeals unanswered. The district court pointed to the

  untimeliness of Plaintiff’s resubmitted appeal regarding grievance 20-065. She now

  argues that resubmitted appeal was timely, but she did not raise that contention in her

  objections to the R&R so it is waived on appeal. See Soliz, 82 F.3d at 375-76.3

  Plaintiff does not dispute that her appeal regarding grievance 20-090 was also

  deemed untimely. Finally, Plaintiff failed to resubmit her appeal regarding grievance

  20-131, as directed by the ARA.4 Plaintiff does not demonstrate that the district

  court erred in concluding that, to the extent her incomplete affidavits were

  attributable to the actions of prison officials, they were not ultimately the cause of

  her failure to exhaust her administrative remedies.




        3
           In any event, it is unclear why Plaintiff believes her resubmitted appeal
  regarding grievance 20-065 was timely. She received the ARA’s initial response no
  later than July 10, 2022, the date she signed her resubmitted appeal. She was given
  ten days to resubmit her appeal. The ARA received the resubmitted appeal on
  July 27, more than 10 days later. Plaintiff notes that the Medical Services
  Administration received her resubmitted appeal on July 22, but even if that receipt
  were relevant, it was still untimely.
        4
          The ARA deemed Plaintiff’s appeal of grievance 20-131 as improperly filed
  because she did not submit an affidavit. The district court rejected Plaintiff’s
  contentions that (1) the grievance procedure prohibited her from attaching anything
  to her appeal, and (2) her affidavit had been forwarded to the ARA electronically
  along with her RTS and grievance. As the court noted, the grievance policy allows
  an inmate to attach an affidavit to an appeal where required, and the affidavit is not
  one of the documents electronically forwarded to the ARA upon an appeal. See R. at
  400. Although the ARA gave Plaintiff an opportunity to refile the appeal, she did not
  do so.
                                             12
Appellate Case: 22-6015    Document: 010110775541       Date Filed: 11/30/2022     Page: 13



  III.   Conclusion

         The district court’s judgment is affirmed. Plaintiff’s motions for a temporary

  restraining order and for the appointment of counsel on appeal are denied. Her

  motion to proceed on appeal without prepayment of fees and costs is granted.


                                             Entered for the Court


                                             Jerome A. Holmes
                                             Chief Judge




                                            13